Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0241089 to Anandan (“Anandan”). Regarding claims 1, 3, and 10, Anandan discloses a lithium ion battery including a lithium anode, a solid electrolyte and cathode, where during assembly of the battery a eutectic liquid alloy of gallium, tin, and indium is formed between the anode and electrolyte such that the lithium anode does not directly contact the electrolyte. Anandan at paragraph [0003]. The eutectic is shown in the figures to form a single, continuous (i.e. unitary) flat, even coating between the lithium and electrolyte. Moreover, Anandan explains that the eutectic is designed to provide excellent wetting of the electrolyte surface in order to insure better contact/communication between the electrolyte side and the lithium side and is shown in the figures to be in direct contact with the electrolyte. Anandan at paragraphs [0018] and [0021] and Figure 2B.  Moreover, the eutectic is in direct contact with the lithium anode.  Id at Figure 2C.
Further regarding claims 4, 5, 6, 7, 8,9, 12,13, and 14, Anandan discloses that upon discharge, lithium from the lithium anode traveling towards the cathode will contact the eutectic and lead to it being transformed into a solid. Upon recharging/reversing the process, the lithium is removed from the eutectic and it returns to its original liquid form.  Id. at paragraph [0020].  Regarding the various functional language, the Office notes that because the structure of Anandan shown in Figure 2C  is identical to that described and claimed by Applicant, it will necessarily be capable of performing all of those functions.
Response to Arguments
Applicant's arguments filed February 24, 2022, have been fully considered but they are not persuasive. Applicant alleges that prior art reference differs from the claimed invention because it includes a metal alloy and a sacrificial layer that reacts with the metal alloy.  However, Applicant fails to address the structure that results from the interaction of those two features, which is clearly outlined as the claimed eutectic liquid/semi-liquid that is sandwiched directly between the lithium anode and electrolyte with excellent wetting of both.  Once this eutectic is formed, the structure of the prior art reference is exactly as claimed/disclosed.  Thus, it will also function as the claimed structure does with regard to lithium ions.  Indeed, the prior art reference directly teaches that the eutectic will form a solid during charging (when lithium ions are moving from cathode to anode) due to interaction with lithium ions, and will become liquid during discharge (when lithium ions are moving from anode to cathode).  Annand at paragraph [0020].  Applicant seems to identify the method by which the prior art arrives at its eutectic mixture by internal interaction between a metal alloy and sacrificial layer as the distinction between the two inventions.  To the extent that this is a distinguishing feature, it is not present in the claimed invention and thus is irrelevant to the outstanding rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Primary Examiner, Art Unit 1727